DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because of undue length (i.e. exceeding 150 words).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “has a structure” in line 9 should be written as –having a structure—for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marioka et al. (US 2014/0216618) (of record), Nakamura (US 6,276,415), and any one of Ubukata et al. (US 2010/0101694) and/or Nakagawa (US 2010/0163144) (of record) and Takahashi et al. (US 2016/0339747) (of record). 

Regarding claim 1, Marioka discloses a motorcycle pneumatic tire comprising: a pair of bead portions ([0031]); a pair of side wall portions continuously extending on the respective bead portions ([0031]); 5a tread portion toroidally extending between the side wall portions ([0031]); and at least one carcass reinforcing the respective portions between the pair of the bead portions ([0031]).
Marioka further discloses that a tire ground-contact surface has a tread pattern that includes plural inclined grooves (Figs. 2-3: 4), 1.5and when the tread width TW (Figs. 2-3: TW) is equally divided in eight (Figs. 2-3: K, L, M, N), among the thus equally-divided eight regions, a region C (Figs. 2-3: M) constituting a range of 1/4 to 3/8 of the tread width TW on the tire width-direction outer side from the tire equator has the largest number of inclined grooves (Figs. 2-3: 4b, 4b’, 4c, 4c’) included per a single pitch (Figs. 2-3: see 1 pitch indicated) of the tread pattern (Figs. 2-3: see how K (i.e. A) has 1 groove in the pitch, L (i.e. B) has 2 grooves in the pitch, M (i.e. C) has 3 grooves in the pitch, and N (i.e. D) has 2 grooves in the pitch). 
However, Marioka does not expressly recite that the tread portion is composed of a central rubber arranged in a tire width-direction central region sandwiching a tire equator and a side rubber arranged in both tire widthwise 10end portions having a lower modulus than the central rubber and having a structure in which the central rubber and the side rubber are sequentially laminated in both tire widthwise side portions, with the side rubber extending to a tire width-direction inner side further than a point at 1/4 of a tread width TW on a tire width-direction outer side from a tire equator.
Ubukata teaches a motorcycle pneumatic tire comprising: a pair of bead portions ([0008]); a pair of side wall portions continuously extending on the respective bead portions ([0008]); 5a tread portion 

    PNG
    media_image1.png
    319
    472
    media_image1.png
    Greyscale


Additionally or alternatively to Ubukata, Nakagawa teaches a motorcycle pneumatic tire comprising: a pair of bead portions (Fig. 1: 5), a pair of side wall portions (Fig. 1: 12) continuously extending on the respective bead portions (Fig. 1: 5); a tread portion (Fig. 1: 13) toroidally extending between the side wall portions (Fig. 1: 12); and at least one carcass (Fig. 1: 1) reinforcing the respective portions between the pair of the bead portions (Fig. 1: 5), wherein the tread portion (Fig. 1: 13) is composed of a central rubber (Fig. 1: 3) arranged in a tire width-direction central region sandwiching a tire equator and a side rubber (Fig. 1: 4) arranged in both tire widthwise end portions having a lower modulus than the central rubber and having a structure in which the central rubber and the side rubber are sequentially laminated in both tire widthwise side portions (Fig. 1) ([0010], [0025]). That is, for providing a tire having a long wear life, durability, and grip ability, the center section rubber having a high elastic modulus and having excellent wear resistance is disposed at a center section, and the both side rubber having a low elastic modulus and providing a high grip force is disposed at the shoulder sections that are grounded during turning ([0026]). However, for reducing changes in rigidities of the center section and the shoulder sections, the high grip rubber (i.e. both side rubbers) of the shoulder sections is provided only at a cap, that is, a surface-layer side of the tire, and a gauge thereof is set so that it gradually increases from the center section to the shoulder sections, and this ensures good linear characteristics of handling ([0026]). 

Takahashi teaches a motorcycle pneumatic tire comprising: a pair of bead portions (Fig. 1: 15), a pair of side wall portions (Fig. 1: 14) continuously extending on the respective bead portions (Fig. 1: 15); a tread portion (Fig. 1: 13) toroidally extending between the side wall portions (Fig. 1: 14); and at least one carcass (Fig. 1: 20) reinforcing the respective portions between the pair of the bead portions (Fig. 1: 15), wherein the tread portion (Fig. 1: 13) is composed of a central rubber (Fig. 1: 27) arranged in a tire width-direction central region sandwiching a tire equator (Fig. 1: S) and a side rubber (Fig. 1: 28) arranged in both tire widthwise end portions having a structure in which the central rubber and the side rubber are sequentially laminated in both tire widthwise side portions (Fig. 1), with the side rubber extending to a tire width-direction inner side further than a point at 1/4 of a tread width TW on a tire width-direction outer side from a tire equator (Fig. 1: see how 28 extends more than ¼ of tread width L axially inward from tread end E) ([0020]). In this manner, a large variation in performance in the width direction of the tread section can be suppressed, and smooth turning becomes possible ([0012]). In addition, even when turning travel frequently occurs as in circuit travel or the like, the abrasion (surface deterioration or the like) of the shoulder sections can be effectively suppressed ([0012]). Further, there is need for improvement in wet performance in the shoulder sections to prevent overturning when turning travel is performed on a wet road surface, and thus the wet performance of the shoulder section in contact with the road surface upon turning can be improved and safe travel can be secured ([0012]). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Marioka in order to provide the tread portion with a central rubber arranged in a tire width-direction central region sandwiching a tire equator and a side rubber arranged in both tire widthwise 10end portions having a lower modulus than the central rubber, with the side rubber extending 
However, modified Marioka does not expressly disclose the depth of the inclined grooves.
Nakamura teaches a motorcycle pneumatic tire wherein the size of the slant sub-groove such as depth of the main portion and the like are optimized totally and balancedly, whereby the drainage performance on wet road is enhanced and the bending rigidity of the tread at the meridional section of the tire is properly maintained to advantageously improve the resistance to cracking at the groove bottom and the length of the groove edge effective to lateral input is sufficiently maintained to bring about a high resistance to lateral slipping force (Col. 3 lines 64-67; Col. 4 lines 1-6). In other words, the depth of the slant (i.e. inclined grooves) of a motorcycle tire may be optimized. While Nakamura does not explicitly recite the value for the depth of the inclined grooves relative to the thickness of the side rubber, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said groove depth. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the depth of the inclined grooves relative to the thickness of the side rubber in order to improve wet performance and traction. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the depth of the inclined grooves relative to the thickness of the side rubber. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Marioka in order to optimize the 

Regarding claim 2, Marioka further discloses that the tread width TW is equally divided in eight (Figs. 2-3: see sections K, L, M, N mirrored across both sides of the tire equator e) and, based on the tire equator (Figs. 2-3: e), a range from the tire equator to a point at 1/8 of the tread width TW on the tire width-direction outer side (Figs. 2-3: K), a range of 1/8 to 1/4 of the tread width TW on the tire width-direction outer side from the tire equator (Figs. 2-3: L), a range of 251/4 to 3/8 of the tread width TW on the tire width-direction outer side from the tire equator (Figs. 2-3: M),17 and a range between 3/8 of the tread width TW on the tire width-direction outer side from the tire equator and a tread end (Figs. 2-3: N) are defined as regions A, B, C and D (Figs. 2-3: K, L, M, N), respectively, the numbers nA, nB and nC of the inclined grooves included per a single pitch of the tread pattern in the respective regions A, B and C satisfy a relationship of nA < nB <nC (Figs. 2-3: see how K (i.e. A) has 1 groove in the pitch, L (i.e. B) has 2 grooves in the pitch, and M (i.e. C) has 3 grooves in the pitch), and 5inclination angles ϴA, ϴB, ϴC and ϴD (Fig. 2: ϴ1, ϴ2, ϴ4 and ϴ5) of the inclined grooves (Fig. 2: 4a, 4a’, 4b, 4b’, 4c, 4c’) included in the respective regions A, B, C and D (Fig. 2: K, L, M, N) with respect to a tire circumferential direction satisfy a relationship ϴA < ϴB < ϴC < ϴD (Fig. 2: ϴ1 = 9 degrees to 23 degrees, ϴ2 = 20 degrees to 35 degrees, ϴ4 = 29 degrees to 41 degrees, and ϴ5 = 50 degrees to 64 degrees) ([0048], [0051], [0059], [0060]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749